                                             Case 3:21-cv-01945-SI Document 48 Filed 09/07/21 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         BARRY D. ROSS,
                                   4                                                  Case No. 21-cv-01945-SI (SI)
                                                       Plaintiffs,
                                   5
                                                v.                                    PRETRIAL PREPARATION ORDER
                                   6                                                  (CIVIL)
                                         RANDSTAD PROFESSIONALS, US,
                                   7     LLC DBA RANDSTAD
                                         SOURCERIGHT, et al.,
                                   8
                                                       Defendants.
                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   ADR: MAGISTRATE SETTLEMENT CONFERENCE to occur in 1/2022

                                  12   FURTHER CASE MANAGEMENT: 1/14/2022 at 3:00 PM.
Northern District of California
 United States District Court




                                       Joint Case Management Statement due: 1/7/2022.
                                  13
                                       DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  14

                                  15   NON-EXPERT DISCOVERY CUTOFF is: 3/15/2022.

                                  16   DESIGNATION OF EXPERTS: 3/25/2022; REBUTTAL: 4/8/2022;
                                            Parties SHALL conform to Rule 26(a)(2).
                                  17
                                       EXPERT DISCOVERY CUTOFF is: 4/29/2022.
                                  18
                                  19   DISPOSITIVE MOTIONS SHALL be filed by; 5/15/2022;
                                            Opp. Due: 5/27/2022; Reply Due: 6/3/2022;
                                  20        and set for hearing no later than 6/17/2022 at 10:00 AM.

                                  21   PRETRIAL PAPERWORK due: 7/19/2022;
                                       PRETRIAL CONFERENCE DATE: 8/2/2022 at 3:30 PM.
                                  22

                                  23   BENCH TRIAL DATE: 8/15/2022 at 8:30 AM.
                                           Courtroom 1, 17th floor.
                                  24
                                       TRIAL LENGTH is estimated to be 4 days.
                                  25
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                  26
                                  27

                                  28
                                                 Case 3:21-cv-01945-SI Document 48 Filed 09/07/21 Page 2 of 2




                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   1   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                   2   Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                       action.
                                   3
                                              IT IS SO ORDERED.
                                   4

                                   5
                                       Dated: September 7, 2021
                                   6
                                                                                        ____________________________________
                                   7                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
